Matter of Roberto O. (Lakeysha H.) (2017 NY Slip Op 04789)





Matter of Roberto O. (Lakeysha H.)


2017 NY Slip Op 04789


Decided on June 13, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 13, 2017

Acosta, P.J., Renwick, Richter, Feinman, Webber, JJ.


4243

[*1]In re Roberto O., A Dependent Child Under the Age of Eighteen, etc., Lakeysha H., Respondent-Appellant, The Children's Aid Society, Petitioner-Respondent.


Geoffrey P. Berman, Larchmont, for appellant.
Tamara A. Steckler, The Legal Aid Society, New York (Judith Stern of counsel), attorney for the child.

Appeal from order of fact-finding and disposition (one paper), Family Court, Bronx County (Sarah P. Cooper, J.), entered on or about July 22, 2016, which, upon respondent mother's failure to appear, found, among other things, that she had permanently neglected the subject child, terminated her parental rights, and freed the child for adoption, unanimously dismissed, without costs, and assigned counsel's motion to withdraw granted.
Assigned counsel has advised this Court that after examination of the record, he has determined that respondent's case presents no viable issues, as no appeal lies from an order entered on default (see Matter of Lukes Jacob R. [Cynthia R.], 148 AD3d 420, 421 [1st Dept 2017]). Counsel seeks an order allowing him to withdraw. The brief accompanying the motion recites the underlying facts and highlights pertinent portions of the record. Counsel has provided respondent with a copy of the brief and informed her of her right to raise points in a pro se supplemental brief, which she failed to submit. We have reviewed the record and agree with assigned counsel that there are no viable arguments to be raised on appeal (see Matter of Weems v Administration for Children's Servs., 73 AD3d 617 [1st Dept 2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 13, 2017
CLERK